DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 2, 3, 9-12, and 21-23) and the species SEQ ID NOs: 65-70 in the reply filed on 16 June 2021 is acknowledged.  Upon further consideration, the requirement to elect species is withdrawn.
Claims 1, 4-8, 13-20, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 June 2021.

Status of Application, Amendments, And/Or Claims 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 16 June 2021 has been entered in full.  Claims 1, 4-8, 13-20, and 24 are withdrawn from further consideration as discussed above.  Claims 2, 3, 9-12, and 21-23 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification refers to other patent applications without providing the required reference to the status thereof.  This occurs at least in the first paragraph of the specification.  .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement:
Claims 2, 3, 9-12, and 2-23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods for treating ectopic ossification in a subject in need thereof, comprising administering to the subject an antibody or antigen-binding fragment thereof specifically binds to ALK2 and inhibits ALK-mediated BMP7 or GDF2/BMP9 signal transduction, and wherein the antibody or antigen-binding fragment thereof comprises the amino acid sequences of:
a) SEQ ID NOs: 72-77 (the six CDR sequences of A2-11E), 
b) (i) SEQ ID NOs: 59-62 and (ii) SEQ ID NO: 64 and (iii) either SEQ ID NO: 63 or SEQ ID NO: 71 (the six CDR sequences of A2-15A or hA2-15A-L6),

d) SEQ ID NOs: 65-70 (the six CDR sequences of A2-27D),
e) SEQ ID NOs: 2 and 4 (the heavy and light chain variable regions of antibody A2-11E),
f) SEQ ID NOs: 6 and 8 (the heavy and light chain variable regions of antibody A2-15A),
g) SEQ ID NO: 6 and amino acid residues 21-133 of SEQ ID NO: 36 (the heavy and light chain variable regions of antibody A2-15A-L6),
h) SEQ IDNOs: 10 and 12 (the heavy and light chain variable regions of antibody A2-25C), or
i) SEQ ID NOs: 14 and 16 (the heavy and light chain variable regions of antibody A2-27D),
does not reasonably provide enablement for methods of prevention or for methods of administering antibody or antigen binding derivatives having alterations to the CDR sequences listed above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
 one of several specific amino acid sequences, or in reference heavy and light chain sequences that are not clearly part of the claimed antibody products.  No clear structural limitations are recited for the antibody products.  The claims also recite a functional limitation wherein the antibody products inhibit ALK2-mediated BMP signal transduction.  It is noted that no specific ALK2 structures or sources, and no specific BMP types or structures or sources, are recited, so even the functional limitation is very broad.  Accordingly, all of the rejected claims recite a vast genus of products that broadly inhibit any ALK2-mediated BMP signal transduction, but have no meaningful structural limitations.  Additionally, the claims include methods of prevention.  “Prevention” includes methods whereby pathology never occurs, and is considered a high bar in the art.
Accordingly, the nature of the invention is complex and unpredictable, involving biological molecules having activity in physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The specification provides general descriptions of how to make antibodies that bind ALK2 and how to test them for the ability to bind ALK2 and interfere with ALK2-mediated BMP signal transduction.  Four specific monoclonal antibodies were produced: A2-11E, A2-15A, A2-25C, and A2-27D.  The amino acid sequences of the CDR regions of these antibodies are shown in Figures 11-14.  It can be seen from these figures that the CDR sequences have similarities.  All four of the antibodies have functions of specifically binding to mouse and human to ALK2 (both wild type and mutations thereof connected to fibrodysplasia ossificans progressive (FOP)) and inhibiting ALK-mediated BMP7 or GDF2/BMP9 signal transduction.  However, there is no specific guidance or working examples directed to variants of these antibodies, or activities on other ALK2 polypeptides or other BMP signal transduction processes.  Example 15 provides a working example evidencing that administration of humanized A2-15A and A2-27D antibodies in a mouse model of ectopic ossification caused by transplantation of BMP7 resulted in suppressed BMP7-induced ectopic osteoinduction, thus supporting claims directed to methods of treatment.  Complete absence of ossification was not achieved, thereby failing to support claims reciting “prevention.”
The state of the art at the time of the invention established that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of 
As noted above, the claims encompass antibodies, antigen binding fragments and/or derivatives thereof comprising heavy and light chain CDRs or variants thereof, wherein such binding fragments and derivatives have substantial variability and/or less than 100% homology to the disclosed CDR sequences.  However, the art recognizes the unpredictability with respect to binding specificity of an antibody resulting from alterations in the amino acid sequences of the variable regions.  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochem Biophys Res Comm. 2003; 307:198-205), who constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design. The peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset states that although CDR H3 is at the center of most, if not all, antigen interactions, clearly 
While there are some publications that acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding.  MacCallum et al. (J Mol Biol. 1996; 262:732-745) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contact (see p. 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see p. 735, left column).  
Vajdos et al. (J Mol Biol. 2002; 320(2):415-428) additionally state that antigen binding is primarily mediated by the CDRs’ more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations.  In some cases, these framework residues also contact antigen (p. 416, left column).
Holm et al. (Mol Immunol. 2007; 44(6):1075-1084) describe the mapping of anti-cytokeratin antibody, where although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain also importantly contributed to antigen recognition and binding (abstract). 
Chen et al. (J Mol Biol. 1999; 293:865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is 
Thus, the art at the time of filing supports the fact that antigen-binding specificity is the result of complementarity to the antibody paratope rather than individual ability of isolated hypervariable CDR regions or variable HCVR or LCVR regions to bind to the antigen. In other words, the CDR sequences work in concert to determine antigen recognition and binding, and therefore alterations in one CDR may affect the binding properties of the entire antigen binding region. Therefore, it would be highly unlikely that the antibodies, binding fragments and derivatives thereof as defined by the claims which comprise variant CDR sequences in which one or all of the CDR sequences may have significant alterations have the required binding function.  Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the appropriate functioning of the antibodies as broadly as is claimed.  The specification does not provide guidance or working examples directed to antibodies having less than 100% identity to the claimed sequences which comprise the specific CDRs independent of whether or not they bind to ALK2 and whether or not they inhibit ALK2-mediated BP signal transduction.
Due to the large quantity of experimentation necessary to make the enormous genus of antibodies recited in the claims and screen them for the required activities as well as determine how to achieve prevention of ectopic ossification, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of mutation on 
 
Written Description:
Claims 2, 3, 11, 12, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejected claims are directed to methods of administering an antibody or antigen-binding fragment thereof which specifically binds to a polypeptide sequence consisting of at least 7 amino acids corresponding to one of several specific amino acid sequences, or referencing heavy and light chain sequences that are not clearly part of the claimed antibody products, or combinations of heavy and light chain sequences from different parent antibodies.  No clear structural limitations are recited for the antibodies in several of the claims.  The claims also recite a functional limitation wherein the antibody products inhibit ALK2-mediated BMP signal transduction.  A functional limitation, however, does not shed light on the structures corresponding to those functions.  Also, it is noted that no specific BMP types or structures or sources are recited, so even the functional limitation is very broad.  Accordingly, all of the rejected 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  

Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind ALK2 proteins and how to test them for desired binding and therapeutic activities, only four structurally-related species of antibodies within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  Specifically, antibodies A2-11E, A2-15A, A2-25C, and A2-27D are fully described by the instant specification as belonging to the recited genus.  The amino acid sequences of these antibodies are shown in Figures 11-14, from which it can be seen that the CDR sequences have similarities.  
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
20 July 2021